Citation Nr: 1118073	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  09-29 826	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to a rating in excess of 10 percent prior to December 11, 2009, for the Veteran's service-connected residuals of a right ankle injury with arthritis. 



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1964 to October 1968. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In a December 2009 Rating Decision the RO granted entitlement to a 20 percent rating for the Veteran's service-connected right ankle disorder, effective from December 11, 2009.  The Board notes that this increase does not constitute a full grant of all benefits possible and that it would normally remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  However, in a February 2010 written statement the Veteran expressed his agreement with the 20 percent rating.  He indicated that he only disagrees with date for which that rating was assigned, which he contends should be earlier.

The Board also notes that the Veteran testified at a February 2011 Travel Board hearing before a Veterans Law Judge.  A transcript of that proceeding is of record and has been associated with the claims file.  



FINDING OF FACT

Prior to December 11, 2009, the Veteran's service-connected right ankle disorder was not manifested by marked limitation of motion, ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, astragalectomy, or malunion of the os calcis or atragalus.  



CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for the Veteran's service-connected right ankle disability, for the period prior to December 11, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5270-5274, 5310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated January 2008, April 2009 and November 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that the United States Court of Appeals for Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), clarified VA's notice obligations in increased rating claims.  The Federal Circuit recently reversed the Veterans Court's decision in Vazquez-Flores, however, finding that VA is not required to tailor § 5103(a) notice to individual veterans or to notify them that they may present evidence showing the effect that worsening of a service-connected disability has on their employment and daily life for proper claims adjudication.  For an increased rating claim, section § 5103(a) now requires that the Secretary notify claimants generally that, to substantiate a claim, they must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009 (holding that notice specific to individual Veterans is no longer required in increased compensation claims).  

With regard to the Veteran's claim, the Board notes that the April 2009 letter from the RO to the Veteran met the requirements of Vazquez-Flores.  This was followed by several readjudications, including a July 2009 Statement of the Case (SOC), a December 2009 rating decision, and December 2009 and July 2010 Supplemental Statements of the Case (SSOCs).  Accordingly, the notice timing error did not affect the essential fairness of the adjudication.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file (and either adjudicated by the agency of original jurisdiction or had such adjudication waived), and the Veteran has not contended otherwise.  VA afforded the Veteran the opportunity to present testimony before the Board, afforded the Veteran several VA examinations during the pendency of the appeal, and obtained opinions as to the severity of the Veteran's ankle disorder.  The Board acknowledges that the Veteran has contended that one of the examinations was not adequate because it did not take a sufficient amount of time.  However, there is no competent evidence that any necessary testing was not conducted.  Thus, the Board finds the examinations were adequate for rating purposes.  The Board finds that the RO has satisfied the duty to notify and the duty to assist and that the record provides all necessary information to rate the Veteran's ankle disorder.  Accordingly, it will proceed to a discussion of the merits of the Veteran's appeal.

The Veteran contends that the evaluation assigned prior to December 11, 2009, for the residuals of his right ankle injury, does not accurately reflect the severity of that condition.  Disability evaluations are determined by evaluating the extent to which a veteran's service-connected condition adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ranges.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 (1991).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required by that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. 

The Veteran was granted entitlement to service connection for residuals of a right ankle injury with traumatic arthritis effective November 1, 1985, at which point a 10 percent rating was assigned.  On several occasions since then the Veteran has claimed entitlement to a rating in excess of 10 percent for that condition.  The Board notes that in April 1999 it denied entitlement to a rating in excess of 10 percent, finding that the Veteran's residuals were not manifested by marked limitation of motion, a tender or painful scar, or a moderately severe injury to Muscle Group X.  

In December 2007 the Veteran again claimed entitlement to a rating in excess of 10 percent for his right ankle condition.  A May 2008 rating decision denied entitlement to a higher rating.  The Veteran submitted a Notice of Disagreement (NOD) with that rating decision in August 2008.  The RO issued a Statement of the Case (SOC) in July 2009, and the Veteran filed a Substantive Appeal (VA Form 9) in August 2009.  In a December 2009 rating decision and accompanying Supplemental Statement of the Case (SSOC) the RO granted entitlement to a 20 percent rating effective from December 11, 2009.  In a February 2010 written statement the Veteran expressed his agreement with the 20 percent rating.  He indicated that he only disagrees with date for which that rating was assigned, which he contends should be earlier.

The evidence in this case includes VA treatment records, VA examination reports and both written and oral statements from the Veteran and other individuals.  

VA treatment records from October 2007 indicate that the Veteran was evaluated for his ankle pain.  The Veteran reported that he has severe cramping in his feet and that this affects him several times a day.  He reported that an ankle brace had helped stabilize his ankle pain.  Physical examination did not reveal any tissue breakdown, ulcerations, rashes or ankle edema.  There was some soreness along the lateral right ankle on the anterior aspect, but the examiner noted that pain was decreased since the Veteran's previous evaluation.  The examiner's assessment was right ankle instability with ossification changes.

In May 2008 the Veteran was afforded a VA examination in support of his claim.  During that examination the Veteran reported having a sharp pain in his right ankle with initial step, causing him to hop for a couple of minutes.  He stated that symptoms improve with application of an ankle brace.  He also reported that walking down stairs and cold, damp weather aggravate the pain.  He indicated experiencing sharp, tingling pain in his ankle a couple of days each week, with the duration being from seconds to minutes.  He also reported weakness, stiffness and bilateral swelling.  The Veteran reported that he continues to be active and that his right ankle pain is not incapacitating.  The examiner reported that the Veteran is able to complete activities of daily living independently.  Physical examination revealed that the dorsalis pedis pulse and posterior tibial pulse were barely palpable bilaterally.  There was no edema noted and both skin temperature and capillary refill were within normal limits.  Neurological and dermatological examinations were also within normal limits, with no sensory deficits or skin problems noted.  On musculoskeletal examination the examiner noted that the Veteran's athletic shows did not demonstrate any abnormal wear.  Passive and active subtalar range of motion for the right ankle measured 13 degrees of inversion and 11 degrees of eversion.  Passive eversion of the right subtalar joint was nontender though with forced inversion pain was elicited at end-range of motion along the lateral aspect of the right ankle.  There was no crepitus, instability, weakness to inversion or eversion or peroneal subluxation noted, even on repetitive motion.  Range of motion studies revealed dorsiflexion to 15 degrees and plantar flexion to 35 degrees.  Pain began at 13 degrees of dorsiflexion.  Range of motion and pain remained unchanged on repetition, except that pain was progressively worse at end-dorsiflexion.  Anterior draw test was negative bilaterally.  Pain along the lateral malleolus of the right ankle was noted on compression, most severely in the region of the distal lateral malleolus.  Pain was also elicited with direct compression of the anterior talofibular ligament.  Gait analysis revealed a stable, non-antalgic, propulsive gait.  The hallux was noted to purchase the ground bilaterally.  Midstance pronation was within normal limits, with resupination noted prior to heel-off.  Radiographic imagery revealed no signs of acute fracture or dislocation.  Degenerative changes to the talonavicular joint of the right ankle were noted, with dorsal exostosis and joint space narrowing.  Joint space narrowing was also noted along the medial aspect of the right ankle along the distal medal malleolus, when compared to the Veteran's left foot.  The examiner stated that there did not appear to be any progressive changes from previous imagery taken in September 2007.  He diagnosed the Veteran with posttraumatic arthritis of the right ankle, with chronic pain.  The examiner specifically stated that he did not note incoordination, instability or fatigue during the examination, and that the Veteran was still active and not incapacitated.  He also indicated that flare-ups appear to have minimal additional functional limitation on activities of daily living.  

In his August 2008 Notice of Disagreement (NOD) and August 2009 Substantive Appeal (VA Form 9) the Veteran stated that the May 2008 VA examination was not an accurate reflection of his right ankle condition.  He reported that he is unsteady when he stands on his right foot, that he has cramping at night and that he has to wear an ankle brace every day.  

The Veteran was afforded an additional VA examination in December 2009, based on which he was granted a 20 percent rating effective from the date of that examination.  During that examination the Veteran reported that he experienced pain, weakness, stiffness, swelling, locking, fatigability and lack of endurance, all associated with his right ankle.  He indicated experiencing flare-ups at least three times a week, at which times he would have swelling to the point where he could not walk and cramping to the point where he had to get out of bed.  He stated that these flare-ups lasted most of the day.  He also reported that his daily activities were affected in that he had to stay in bed and relax.  He indicated that he wears an ankle brace everyday that gives him support.  He did not report dislocation or recurrent subluxation, and stated that he current teaches baseball and works as an umpire.  Range of motion studies revealed dorsiflexion from zero to 20 degrees and plantar flexion from zero to 25 degrees.  Pain after these ranges was indicated.  The examiner noted that the Veteran was able to walk without any problems and was able to do varus and valgus angulation.  Radiographic imagery compared to 2008 studies revealed moderate degenerative changes and a worsening of the Veteran's arthritis in the talonavicular joints.  The examiner's diagnosis was right ankle arthritis.  He stated that while the Veteran's ankle arthritis was mild at the time of the 2008 examination it was now moderate.  

Subsequent VA treatment records from September 2010 indicate that the Veteran was seen by a VA podiatrist.  The examiner noted no open lesions, hyperkeratosis, macerations, fissures, flaking, scaling or cellulitis, but did indicate that the Veteran's nails were elongated and mycotic.  Pulses were palpable bilaterally and capillary refill time was immediate.  No edema was noted.  A neurological examination was also normal.  Orthopedic examination indicated that the Veteran's shoes were intact and in good condition.  Muscle strength was normal.  Pain was noted on palpation of the right ankle medially and laterally and there was pain on range of motion.  An MRI indicated a complete tear of the superficial fibers of the deltoid ligaments, with some mild surrounding edema.  The deep fibers of the deltoid ligament were intact.  The anterior talofibural ligament was diminutive and possibly partially torn.  Moderate degenerative changes at the talonavicular joint and in the middle subtalar joint were also noted.  There was degenerative edema and small subchondral cyst formation seen within the distal aspect of the talus.  Diffuse mild edema was also seen within the Kager's fat pad.  VA treatment records from December 2010 show ongoing right ankle pain.  

In February 2011 the Veteran testified at a hearing before a Veterans Law Judge.  During that hearing the Veteran report findings consistent with the evidence noted above.  In addition, he testified that if he puts his heel down the wrong way while walking he gets a sharp pain in his ankle and that his range of motion decreased about a year earlier.  

Prior to December 11, 2009, the Veteran's service-connected ankle disability was rated as 10 percent disabling under Diagnostic Code 5271.  However, in order to afford the Veteran the highest possible disability rating, his claim has been evaluated under all potentially applicable diagnostic codes for disabilities of the ankle.  The VA Schedule for Rating Disabilities provides several diagnostic codes under which ankle conditions may be rated, but most are inapplicable to the Veteran's current condition.

Diagnostic Code 5270 provides rating criteria for ankylosis of the ankle, if that condition is shown.  A 20 percent rating is warranted for ankylosis if plantar flexion is less than 30 degrees.  A 30 percent evaluation is warranted for ankylosis if flexion is between 30 and 40 degrees or dorsiflexion is between zero and 10 degrees.  A 40 percent evaluation is warranted for ankylosis only if plantar flexion is more than 40 degrees, dorsiflexion is more than 10 degrees, or there is abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  

Diagnostic Code 5271 specifically applies to limitation of motion of the ankle.  The diagnostic code provides a 10 percent rating for symptomatology reflective of disabilities with moderate limitation of motion and a 20 percent rating for disabilities involving marked limitation of motion.  A 20 percent is the maximum evaluation provided under Diagnostic Code 5271.  See 38 C.F.R. § 4.71, Diagnostic Code 5271 (2008).  According to Plate II of the Schedule for Rating Disabilities, normal dorsiflexion of the ankle is zero to 20 degrees; and normal plantar flexion is zero to 45 degrees.  See 38 C.F.R. § 4.71, Plate II (2010). 

Diagnostic Code 5272 provides rating criteria for ankylosis of the subastragalar or tarsal joint.  A 10 percent rating is warranted if the ankylosis results in a good weight-bearing position and a 20 percent rating is warranted if the ankylosis results in a poor weight-bearing position.  38 C.F.R. § 4.71a, Diagnostic Code 5272.

Diagnostic Code 5273 provides rating criteria for malunion of the os calcis or astragalus.  A 10 percent rating is warranted if there is moderate deformity and a 20 percent rating is warranted if there is marked deformity.  

Diagnostic Code 5274 provides for a 20 percent rating for astragalectomy.

As the Veteran does not have ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, or astragalectomy Diagnostic Codes 5270, 5272 and 5274 are not for application.  In addition, there is no evidence in the claims file that the Veteran has any malunion of the os calcis or atragalus.  Accordingly, Diagnostic Code 5273 is inapplicable.  

Therefore, the Veteran will be rated under Diagnostic Code 5271, as this diagnostic code addresses limitation in range of motion.  The Board finds that the 10 percent rating assigned prior to December 11, 2009, is based on adequate evidence of disability, namely moderate limitation of motion of the right ankle.  Normal range of motion of the ankle is zero to 20 degrees of dorsiflexion and zero to 45 degrees of plantar flexion.  The May 2008 VA examination showed dorsiflexion to 15 degrees and plantar flexion to 35 degrees.  This is adequately characterized as moderate limitation.  As such, the Board has determined that when applying Diagnostic Code 5271 to the Veteran's ankle disability, there is no competent medical evidence to award a rating in excess of 10 percent for any point during the appeal period prior to December 11, 2009.  Simply put, there is no medical evidence suggesting marked limitation in range of motion such that a rating in excess of 10 percent would be appropriate.  

In contrast, the December 11, 2009 VA examination indicates that the Veteran had range of motion from zero to 20 degrees with regard to dorsiflexion and from zero to 25 degrees with regard to plantar flexion.  In addition, the examiner noted that there was a substantial worsening in the Veteran's right ankle disorder as compared to findings from his May 2008 VA examination.  This worsening is supported by VA treatment records from September 2010 and December 2010 and by the Veteran's testimony during his February 2011 hearing, specifically his note to have observed decreased range of motion roughly a year earlier.  Accordingly, the RO properly assigned a 20 percent rating effective from December 11, 2009, the date that the Veteran first demonstrated such a worsening. 

The Board acknowledge that the Veteran's rating is based on limited range of motion and thus recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and the DeLuca case.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Nevertheless, a higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree as to warrant a rating in excess of the 10 percent assigned prior to December 11, 2009. 

In exceptional cases, extraschedular ratings may be assigned.  See 38 C.F.R. § 3.321(b)(1).  The Board has considered assignment of an extra-schedular evaluation but the record does not show that the Veteran's appealed disability, alone, has required frequent hospitalization, or that manifestations of that disability exceeds those contemplated by the schedular criteria.  Therefore, assignment of extraschedular evaluations in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating by reason of individual unemployability due to service-connected disability (TDIU) is considered part and parcel of an increased-rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  There is no allegation that the Veteran's service-connected right ankle disorder has resulted in unemployment.  Therefore, consideration of a TDIU is not warranted.   

In sum, there is a preponderance of the evidence against finding of entitlement to a rating in excess of 10 percent prior to December 11, 2009.  Therefore the benefit-of-the-doubt doctrine does not apply and an increased rating claim must be denied.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a rating in excess of 10 percent, prior to December 11, 2009, for the Veteran's service-connected residuals of a right ankle injury with arthritis, is denied. 




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


